Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 05/16/2022, have been entered and made of record.
Claim 8 is canceled.
Claims 1-7 and 9-16 are pending.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 

THIS FIRST ACTION IS MADE FINAL 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 05/16/2022 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.

Summary of Arguments:

Regarding claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Li, the Applicant argues as follows: 
A. Hong fails to disclose that the register 914 packages the SVCP packet into any data packet. See Remarks, p. 7-9 out of 14.
B. Hong fails to disclose that “a signal unpackage circuit … configured to receive the control data packet”. See Remarks, p. 9-11 out of 14.

Regarding claim 11, the Applicant addresses the same discussion per claim 1 mentioned-above.

Examiner’s Response:

Regarding the arguments for claim 1, Examiner respectfully disagrees because (emphasis added):
A. Hong discloses the register 914 packages the SVCP packet into any data packet in [Fig. 2-5, para. 0038-0039] as follows:  ‘copy control information 210’ being inserted ‘into any video format, such as an MPEG format’ [Fig. 2-5, para. 0038-0039]. [a] data structure of copy control information is a user-defined packet format, e.g. ‘a structure of a Samsung Video Content Protection (SVCP) packet’. Furthermore, Li also teaches user-defined packet format [col. 2, ll. 5-50: ‘the multimedia control signal comprises one or more of HDMI, DP, and user-defined protocols’; col. 3, ll. 15-25: ‘Control signals are transmitted in a frame format, and therefore, different locations of a frame have different bits to store control signals of a plurality of protocols or a plurality of interfaces’].
B. Hong discloses that “a signal unpackage circuit … configured to receive the control data packet” in Fig. 8, 9, para. 0056: The micro controller 926 ‘SVCP Reading’ and ‘Extract copy control information’ (i.e. unpackage the control data packet’). See Examiner’s Responses in the Office Action mailed on 03/16/2022.

Regarding the arguments for claim 11, Examiner addresses the same discussion per claim 1 mentioned-above.


Therefore, claims 1, 3-4, 11-13 and 15-16 stand rejected. See the rejections below


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Hong (“Hong”) [U.S Patent Application Pub. 2007/0192787 A1] in view of Li et al. (“Li”) [US 10,447,396 B1]

Regarding claim 1, Hong meets the claim limitations as follows:
A control signal transmission and receiving circuit for audio/video interfaces (e.g. DVI or HDMI format/protocol) [Fig. 9; para. 0038, 0054], comprising: 
a control signal transmission circuit [Fig. 9: HDMI TX IC 910; para. 0057-0059], comprising:
 
an audio/video interface encoder [Fig. 9: HDMI Encoder/Serializer 912] which is configured to receive a video packet and an audio packet [Fig. 9: Video ‘1’ and Audio ‘2’] and support a user-defined packet format (e.g. ‘DVI’ or ‘HDMI’ protocol of “Samsung Video Content Protection (SVCP) packet”) [Fig. 2-5: SVCP packet format;  para. 0013-0024, 0036-0047: ‘AV data having a format according to a protocol’; ‘the copy control information 210 may be inserted as a portion of the DVI or HDMI format’]; and

a signal packaging circuit [Fig. 9: ‘914’: Register ‘5’ record SVCP], coupled to the audio/video interface encoder (i.e. ‘912’) and configured to receive a control signal (i.e. ‘Packet data’) and package the control signal (e.g. Bit 0, Bit 1, Bit 4 or Bit5) [Fig. 4A, 4B] into a control data packet (i.e. ‘SVCP’) according to the user-defined packet format [Fig. 3, 7; para. 0036-0047: describe SVCP packet (i.e. user-defined packet format) into HDMI protocol; Fig. 4-5: describe ‘information on whether copying is allowed’ for a receiver; para. 0057-0059: ‘generates SVCP packet data … and records the generated SVCP packet data … convert … SVCP packet data to a signal of TMDS … and outputs the TMDS signal through an HDMI cable in operation 6’];

wherein the audio/video interface encoder packages the control data packet (i.e. output of ‘914’) [Fig. 9: The HDMI Encoder, Serializer 912; para. 0058: ‘converts the input video data, audio data and SVCP packet data to a signal … through an HDMI cable’; Fig. 4, 5, 7; para. 0036-0047: describe SVCP packet (i.e. user-defined packet format) into HDMI protocol], the video packet and the audio packet according to an audio/video transmission protocol in order to generate an audio/video and control data [Fig. 3, 7; para. 0036-0047: describe SVCP packet (i.e. user-defined packet format) into HDMI protocol; Fig. 4-5: describe ‘information on whether copying is allowed’ for a receiver; para. 0057-0059: ‘generates SVCP packet data … and records the generated SVCP packet data … convert … SVCP packet data to a signal of TMDS … and outputs the TMDS signal through an HDMI cable in operation 6’]; and
 
a control signal receiving circuit [Fig. 9: HDMI Recovery, Decoder 920], comprising: 
an audio/video interface decoder [Fig. 9: HDMI Recovery, Decoder 920; para. 0059] which supports the user-defined packet format [Fig. 9: Register ‘7’ Record SVCP 924] and is configured to receive the audio/video and control data and unpackage the audio/video and control data according to the audio/video transmission protocol [para. 0062: ‘copy control can be performed for a digital signal received and decoded according to a DVI or HDMI protocol’] in order to generate the control data packet, the video packet, and the audio packet [Fig. 9: outputs of 920: video, audio data and copy control signals]; and

a signal unpackaging circuit [Fig. 9: Micro Controller 926; para. 0059: ‘reads the SVCP packet data’], coupled to the audio/video interface decoder and configured to receive the control data packet and unpackage the control data packet according to the user-defined packet format in order to generate the control signal [para. 0059-0063: ‘other analog copy control signals can be inserted into the analog signal’].
Hong does not disclose explicitly the following claim limitations (emphasis added):
an audio/video interface encoder which is configured to receive a video packet and an audio packet and support a user-defined packet format.
However in the same field of endeavor Li discloses the deficient claim as follows: 
an audio/video interface encoder which is configured to receive a video packet and an audio packet and support a user-defined packet format [col. 2, ll. 5-50: ‘the multimedia control signal comprises one or more of HDMI, DP, and user-defined protocols’; col. 3, ll. 15-25: ‘Control signals are transmitted in a frame format, and therefore, different locations of a frame have different bits to store control signals of a plurality of protocols or a plurality of interfaces’].
Hong and Li are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong and Li as motivation to include user-defined protocols. 


Regarding claim 3, Hong meets the claim limitations as follows:
The control signal transmission and receiving circuit for audio/video interfaces of claim 1, wherein the audio/video interface encoder is an encoder for High-Definition Multimedia Interface [Fig. 9: ‘912’], and the audio/video interface decoder is a decoder for High-Definition Multimedia Interface [Fig. 9: ‘922’].


Regarding claim 4, Hong meets the claim limitations set forth in claim 1.
Hong does not disclose explicitly the following claim limitations (emphasis added):
The control signal transmission and receiving circuit for audio/video interfaces of claim 1, wherein the audio/video interface encoder is an encoder for DisplayPort, and the audio/video interface decoder is a decoder for DisplayPort.
However in the same field of endeavor Li discloses the deficient claim as follows: 
wherein the audio/video interface encoder is an encoder for DisplayPort, and the audio/video interface decoder is a decoder for DisplayPort (i.e. DP) [col. 2, ll. 5-50: ‘the multimedia control signal comprises one or more of HDMI, DP, and user-defined protocols’; col. 3, ll. 15-25: ‘Control signals are transmitted in a frame format, and therefore, different locations of a frame have different bits to store control signals of a plurality of protocols or a plurality of interfaces’].
Hong and Li are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong and Li as motivation to include user-defined protocols. 


Claim 11-13 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Hong (“Hong”) [U.S Patent Application Pub. 2007/0192787 A1] in view of Li et al. (“Li”) [US 10,447,396 B1] further in view of Werner et al. (“Werner”) [US 2012/0215952 A1]

Regarding claim 11, Hong meets the claim limitations as follows:
A control signal transmission and receiving circuit for audio/video interfaces (e.g. DVI or HDMI format/protocol) [Fig. 9; para. 0038, 0054], comprising: 
a control signal transmission circuit [Fig. 9: HDMI TX IC 910; para. 0057-0059], comprising: 
an audio/video interface encoder [Fig. 9: HDMI Encoder/Serializer 912] which is configured to receive an audio packet [Fig. 9: Video ‘1’ and Audio ‘2’] and support a user-defined packet format (e.g. ‘DVI’ or ‘HDMI’ protocol of “Samsung Video Content Protection (SVCP) packet”) [Fig. 2-5: SVCP packet format;  para. 0013-0024, 0036-0047: ‘AV data having a format according to a protocol’; ‘the copy control information 210 may be inserted as a portion of the DVI or HDMI format’]; 
a signal packaging circuit [Fig. 9: ‘914’: Register ‘5’ record SVCP], coupled to the audio/video interface encoder (i.e. ‘912’) and configured to receive a first control signal (i.e. ‘Packet data SVCP’) [Fig. 9] and package the first control signal into a control data packet (i.e. output of ‘914’) [Fig. 9] according to the user-defined packet format [Fig. 3, 7; para. 0036-0047: describe SVCP packet (i.e. user-defined packet format) into HDMI protocol; Fig. 4-5: describe ‘information on whether copying is allowed’ for a receiver; para. 0057-0059: ‘generates SVCP packet data … and records the generated SVCP packet data … convert … SVCP packet data to a signal of TMDS … and outputs the TMDS signal through an HDMI cable in operation 6’]; and 
a data allocator [not shown], coupled to the audio/video interface encoder [Fig. 9: ‘912’] and configured to receive a video data [Fig. 9: Video data 1] and a second control signal [not shown], and mix the second control signal and the video data in order to generate a mixed data packet [not shown]; wherein the audio/video interface encoder packages the control data packet (i.e. output of ‘914’) [Fig. 9], the mixed data packet [not shown] and the audio packet according to an audio/video transmission protocol [Fig. 3, 4, 5, 7; para. 0036-0047: describe SVCP packet (i.e. user-defined packet format) into HDMI protocol; para. 0057-0059: ‘generates SVCP packet data … and records the generated SVCP packet data … convert … SVCP packet data to a signal of TMDS … and outputs the TMDS signal through an HDMI cable in operation 6’] in order to generate an audio/video and control data [Fig. 9: Channel 1-3, Clk Chanel];

a control signal receiving circuit [Fig. 9: HDMI Recovery, Decoder 920. Note: Fig. 9 discloses HDMI RX ‘920’ which is the counter part of HDMI TX ‘910’ in reverse engineering order], comprising: 
an audio/video interface decoder [Fig. 9: HDMI Recovery, Decoder 920; para. 0059] which supports the user-defined packet format [Fig. 9: Register ‘7’ Record SVCP 924] and is configured to receive the audio/video and control data and unpackage the audio/video and control data according to the audio/video transmission protocol [para. 0062: ‘copy control can be performed for a digital signal received and decoded according to a DVI or HDMI protocol’] in order to generate the mixed data package, the control data packet, and the audio packet [Fig. 9: outputs of 920: video, audio data and copy control signals]; and

a signal unpackaging circuit [Fig. 9: Micro Controller 926; para. 0059: ‘reads the SVCP packet data’], coupled to the audio/video interface decoder and configured to receive the control data packet and unpackage the control data packet according to the user-defined packet format in order to generate the first control signal [para. 0059-0063: ‘other analog copy control signals can be inserted into the analog signal’]; and

a data deallocator [not shown], coupled to the audio/video interface decoder and configured to receive the mixed data packet and decode the mixed data packet in order to generate the video data and the second control signal.
Hong does not disclose explicitly the following claim limitations (emphasis added):
an audio/video interface encoder which is configured to receive an audio packet and support a user-defined packet format.
a data allocator, coupled to the audio/video interface encoder and configured to receive a video data and a second control signal, and mix the second control signal and the video data in order to generate a mixed data packet; 
a data deallocator, coupled to the audio/video interface decoder and configured to receive the mixed data packet and decode the mixed data packet in order to generate the video data and the second control signal.
However in the same field of endeavor Li discloses the deficient claim as follows: 
an audio/video interface encoder which is configured to receive an audio packet and support a user-defined packet format [col. 2, ll. 5-50: ‘the multimedia control signal comprises one or more of HDMI, DP, and user-defined protocols’; col. 3, ll. 15-25: ‘Control signals are transmitted in a frame format, and therefore, different locations of a frame have different bits to store control signals of a plurality of protocols or a plurality of interfaces’].
Hong and Li are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong and Li as motivation to include user-defined protocols.
Hong does not disclose explicitly the following claim limitations (emphasis added):
a data allocator, coupled to the audio/video interface encoder and configured to receive a video data and a second control signal, and mix the second control signal and the video data in order to generate a mixed data packet; 
a data deallocator, coupled to the audio/video interface decoder and configured to receive the mixed data packet and decode the mixed data packet in order to generate the video data and the second control signal.
However in the same field of endeavor Werner discloses the deficient claim as follows: 
a data allocator [Fig. 3: ‘314’], coupled to the audio/video interface encoder and configured to receive a video data and a second control signal [Fig. 3: SEL from Controller ‘310’], and mix the second control signal and the video data in order to generate a mixed data packet [Fig.3: encoded video data 354]; 
a data deallocator [Fig. 3 discloses De-serializer/Decoder 122 which is the counter part of Encoder/Serializer 104 in reverse engineering order], coupled to the audio/video interface decoder and configured to receive the mixed data packet and decode the mixed data packet in order to generate the video data and the second control signal.
Hong, Li and Werner are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong, Li and Werner as motivation to include the video transmission system disclosed by Werner [Fig. 3]. 


Regarding claim 12, Hong meets the claim limitations set forth in claim 11.
Hong does not disclose explicitly the following claim limitations (emphasis added):
The control signal transmission and receiving circuit for audio/video interfaces of claim 11, wherein the data allocator comprises: a counter, configured to generate a selection signal according to a system clock; a multiplexer, coupled to the counter and configured to receive the second control signal and the video data and output one of the second control signal and the video data according to the selection signal; and a data regeneration and encoding circuit, coupled to the multiplexer and configured to combine and encode the second control signal and the video data in order to generate the mixed data packet. 
However in the same field of endeavor Werner discloses the deficient claim as follows: 
wherein the data allocator comprises: a counter [Fig. 3: Controller ‘310’; Counter ‘308’], configured to generate a selection signal (i.e. ‘deriving’) [Fig. 3: counter signal ‘344’; para. 0030: describes the count 344 used to derive and encode the clock offset field] according to a system clock [Fig. 3: ‘Pixel CLK’]; a multiplexer [Fig. 3: Multiplexers ‘312’; ‘314’], coupled to the counter and configured to receive the second control signal [Fig. 3: ‘342’; para. 0027] and the video data [Fig. 3: R pixels] and output one of the second control signal and the video data according to the selection signal; and a data regeneration and encoding circuit [Fig. 3: Encoder ‘104’], coupled to the multiplexer [Fig. 3: multiplexer ‘314’] and configured to combine and encode the second control signal and the video data in order to generate the mixed data packet [Fig.3: encoded video data 354].
Hong, Li and Werner are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong, Li and Werner as motivation to include the video transmission system disclosed by Werner [Fig. 3]. 


Regarding claim 13, Hong meets the claim limitations set forth in claim 11.
Hong does not disclose explicitly the following claim limitations (emphasis added):
The control signal transmission and receiving circuit for audio/video interfaces of claim 11, wherein the data deallocator comprises: a data decoding and allocating circuit, configured to decode the mixed data packet to generate a mixed signal, the mixed signal comprising the second control signal and the video data; a counter, configured to generate a selection signal according to a system clock; and a demultiplexer, coupled to the counter and the data decoding and allocating circuit and configured to receive the mixed signal and output one of the second control signal and the video data according to the selection signal.
However in the same field of endeavor Werner discloses the deficient claim as follows: 
wherein the data deallocator comprises: a data decoding and allocating circuit, configured to decode the mixed data packet to generate a mixed signal, the mixed signal comprising the second control signal and the video data; a counter, configured to generate a selection signal according to a system clock; and a demultiplexer, coupled to the counter and the data decoding and allocating circuit and configured to receive the mixed signal and output one of the second control signal and the video data according to the selection signal [Fig. 3 discloses De-serializer/Decoder 122 which is the counter part of Encoder/Serializer 104 in reverse engineering order].
Hong and Werner are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong and Werner as motivation to include the video transmission system disclosed by Werner [Fig. 3]. 


Regarding claim 15, Hong meets the claim limitations as follows:
The control signal transmission and receiving circuit for audio/video interfaces of claim 11, wherein the audio/video interface encoder is an encoder for High-Definition Multimedia Interface [Fig. 9: ‘912’], and the audio/video interface decoder is a decoder for High-Definition Multimedia Interface [Fig. 9: ‘922’].


Regarding claim 16, Hong meets the claim limitations set forth in claim 1.
Hong does not disclose explicitly the following claim limitations (emphasis added):
The control signal transmission and receiving circuit for audio/video interfaces of claim 11, wherein the audio/video interface encoder is an encoder for DisplayPort, and the audio/video interface decoder is a decoder for DisplayPort.
However in the same field of endeavor Li discloses the deficient claim as follows: 
wherein the audio/video interface encoder is an encoder for DisplayPort, and the audio/video interface decoder is a decoder for DisplayPort (i.e. DP) [col. 2, ll. 5-50: ‘the multimedia control signal comprises one or more of HDMI, DP, and user-defined protocols’; col. 3, ll. 15-25: ‘Control signals are transmitted in a frame format, and therefore, different locations of a frame have different bits to store control signals of a plurality of protocols or a plurality of interfaces’].
Hong and Li are combinable because they are from the same field of A/V data communication interface.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Hong and Li as motivation to include user-defined protocols. 


Allowable Subject Matter

Regarding claim 2, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, it is allowed.
Regarding claim 6, it is allowed.
Regarding claim 7, it is allowed.
Regarding claim 9, it is allowed.
Regarding claim 10, it is allowed.

Regarding claim 14, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488